Judge Nicholas
delivered the opinion of tie court.
Upon the application of Young, the county court, appointed him guardian to the infant daughter of Poston, it appearing that she was the proprietor of a valuable estate derived from her deceased mother, and the court having first offered to •confer the appointment on Poston, which he refused to take.
The court had no jurisdiction or. authority to appoint a guardian to the infant. The statute only confers tfie authority in cases of orphans. An orphan, in legal parlance, is a fatherless child.
Order reversed, with costs, and case remanded, with directions to set aside and annul the order.